|N THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|V|SlON

UN|TED STATES OF AMER|CA PLA|NTIFF

V. CASE NO. 5:19-CR-50031

NAZAR|O ARROYO-ROBLES DEFENDANT
ORDER

 

Current|y before the Court is the Report and Recommendation (Doc. 17) filed in
this case on |V|ay 3, 2019, by the Honorab|e Erin L. Weidemann, United States i\/lagistrate
Judge for the Western District of Arl<ansas. Both parties have Waived the right to object
to the Report and Recommendation for the purpose of expediting acceptance of the guilty
plea in this matter. (Doc. 16,11 3).

The Court has reviewed this case andl being well and sufficiently advised, finds as
follows: the Report and Recommendation is proper and should be and hereby is
ADOPTED |N |TS ENT|RETY. According|y1 Defendant’s guilty plea is accepted, and the
Written plea agreement is TENTAT|VELY APPROVEDl subject to final approval at

sentencing rul
vii

|T lS SO ORDERED on this z day of l\/Iay, 20 9.

  

 

